Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on May 11, 2021. Claims 1, 4-8 and 11-23 are pending. Claims 11-15 are withdrawn. Claims 1, 4-8 and 16-23 are currently examined on elected species of QX for the species which the heterologous S protein is from and the corresponding SEQ ID NOs: 7 and 8. 

Election/Restrictions
Applicant's election without traverse of Group I (Claims 1, 4-8 and 16-23), directed to an H52 IBV encoding for a heterologous IBV S protein, in the reply filed on May 11, 2021, is acknowledged. 
For the species election requirement, Applicant elects, with traverse, species of QX for the species which the heterologous S protein is from and the corresponding SEQ ID NOs: 7 and 8. 
Applicant argues that it should be no serious burden on the Examiner to consider all claims for all species. Applicant’s argument is not persuasive. Although related, each species vary substantially (e.g. different strains of heterologous IBV and S protein sequences). There is no evidence that different species are patentable variants. Thus, the search would be an undue burden on the Patent and Trademark Office resources 
For the reasons above, the Restriction is deemed to be proper, and is made Final. Accordingly, claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-8 and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The base claim 1 recites “An H52 infectious bronchitis virus (IBV) encoding for a heterologous IBV spike protein (S protein) or fragment thereof.” The specification teaches: “In another specific aspect of the IBV or the immunogenic composition according to the present invention the H52 IBV has a nucleotide sequence as shown for EU817497 (SEQ ID NO: 78) or a sequence having at least 95%, 96%, 97%, 98%, 99%, 99.2%, 99.5%, 99.6%, 99.7%, 99.8%, 99.9%, 99.95%, 99.98% or 99.99% sequence identity thereto.” Apparently, accordingly to this description and the claims, the term “an H52 IBV” in the specification is not used specifically to refer to a H52 strain of IBV as 
It is known in the art that two related strains H52 and H120 are live IBV Massachusetts serotype vaccine strains, attenuated by approximately 52 and 120 passages in embryonated chicken eggs. See e.g. [0103] in Hodgson cited in the 103 rejection below. An alignment between SEQ ID NO: 78, which represents an H52 genome sequence, and a published genome sequence of a H120 IBV (e.g. GenBank: FJ888351.1) shows a 97% identity. According to the description about percentage variation above, strains H52 and H120 appear to be both encompassed by the term “an H52 infectious bronchitis virus (IBV)” in the claims.
Therefore, it is not clear what metes and bounds of claim 1 are. E.g., since the claim is directed to a chimeric IBV, it is not clear how much of the “H52” genome sequence must the chimeric genome contain to be called “an H52 IBV”. Additionally, it is not clear if an IBV strain that is not named “H52”, but contains a genome sequence that falls in the percent identity range, e.g. H120, is encompassed by the claim.
To facilitate examination, the base claim 1 is interpreted as being directed to a chimeric IBV with an H52 backbone, and the term “an H52 infectious bronchitis virus (IBV)” is interpreted as encompassing an IBV comprising a genome sequence that is at least 95% identical to SEQ ID NO: 78, including a strain designated “H120”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8, 16, 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Britton et al. (US 2012/0177675 A1, published on July 12, 2012).
These claims are directed to an H52 infectious bronchitis virus (IBV) encoding for a heterologous IBV spike protein (S protein) or fragment thereof.
Britton teaches an invention providing a chimeric coronavirus S protein which is based on an S protein from a coronavirus strain with restricted tissue tropism, but which comprises at least part of the S2 subunit from a coronavirus strain with extended tissue tropism, such that a virus comprising the chimeric S protein has extended tissue tropism. The invention also provides a virus comprising such a chimeric S protein. See Abstract.
Britton teaches that the strain with restricted tissue tropism may be immunogenic and capable of inducing a protective or therapeutic immune response in vivo. The strain with restricted tissue tropism may be, for example, a strain currently used for vaccine production. For IBV, this includes strains such as: H52, H120, Ma5, 4/91, D41, D274 and W93. The strain with restricted tissue tropism may be or be derived from an isolate "from the field" such as BJl, BJ2, or BB (Li and Yang (2001) Avian Pathol 30:535-541). See e.g. [0116]. Britton teaches that, for IBV, the strain with extended tissue tropism may, for example, be IBV Beaudette, so that the chimeric protein of the invention comprises all or part of the IBV Beaudette S2 protein. See e.g. [0117].
Regarding claims 7 and 20, a full length S2 peptide is about 627 aa in length.

Accordingly, Britton teaches each and every aspect of 1, 7, 8, 16, 20-23. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4-6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Britton et al. (US 2012/0177675 A1, published on July 12, 2012), as applied above, Casais et al. (J Virol. 2003 Aug;77(16):9084-9, submitted in IDS filed on 12/11/2019), and Hodgson et al. (JOURNAL OF VIROLOGY, Dec. 2004, Vol. 78, p. 13804–13811, submitted in IDS filed on 12/11/2019), in view of Geerligs et al. (Avian Pathology (February 2011) 40(1), 93-102) and GenBank: ATE90980.1 (spike protein [Avian coronavirus]. Dated Oct. 2, 2017).
These claims specify the genotype/serotypes which the heterologous S protein or fragment thereof come from, including the elected genotype QX and SEQ ID NOs: 7 and 8.
Relevance of Britton is set forth above. However, it does not teach that the heterologous S protein/fragment is from the genotype/serotypes recited in the claims, including QX.
Casais teaches that a recombinant infectious bronchitis virus (IBV), BeauR-M41(S), was generated using the authors’ reverse genetics system, in which the ectodomain region of the spike gene from IBV M41-CK replaced the corresponding region of the IBV Beaudette genome. BeauR-M41(S) acquired the same cell tropism phenotype as IBV M41-CK in four different cell types, demonstrating that the IBV spike glycoprotein is a determinant of cell tropism. See e.g. Abstract. 
Hodgson teaches that the authors have replaced the ectodomain of the spike (S) protein of the Beaudette strain (Beau-R; apathogenic for Gallus domesticus chickens) of avian infectious bronchitis coronavirus (IBV) with that from the pathogenic M41 strain to produce recombinant IBV BeauR-M41(S). They have previously shown that this 
Although the studies Casais and Hodgson do not involve H52 and QX, its teachings, together with those of Britton, indicate that it is known and practiced in the art to replace the S protein or a fragment thereof of a backbone IBV with that of a different IBV to obtain the tropism and/or protection associated with the heterologous S protein or a fragment thereof.
 Geerligs teaches a study on attenuating a QX-like virus strain L1148. The virus was passaged multiple times in embryonated specific pathogen free (SPF) chicken 
GenBank: ATE90980.1 discloses the amino acid sequence of the S protein of a QX genotype IBV strain L1148, which is 99% identical to SEQ ID NO: 7.
Accordingly, Geerligs teaches a study on attenuating a QX-like strain IBV for developing potential vaccine against QX genotype/serotype IBVs. GenBank: ATE90980.1 teaches that the spike protein sequence of strain QX L1148 is known at the time of invention.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to modify the study of Britton by substituting the heterologous S protein or a fragment thereof with the S protein or a fragment thereof from QX as disclosed in Geerligs and/or GenBank: ATE90980.1. One would have been motivated to do so, e.g., to shift the tropism and/or vaccine protection of the H52 strain in Britton to the tropism 
One the other hand, it would also have been prima facie obvious for one of ordinary skill in the art at the time of invention to modify the teachings of Casais and/or Hodgson by substituting the backbone virus with H52 disclosed Britton and the heterologous S peptide with the counter part from a QX genotype, such as the one disclosed in Geerligs or GenBank: ATE90980.1. One would have been motivated to do so, e.g., study tropism change and/or produce a chimeric viral vaccine for a QX genotype IBV, in a same way as Britton, Casais and Hodgson for other genotype/serotype combinations.
Additionally, such a combination, or a substitution of one element for another known in the field to have the same function, is evidence that the claimed invention may be found obvious. See e.g., KSR International v. Teleflex Inc., 82 U.S.P.Q.2d 1385, at 1395. Therefore, the instant invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648